Citation Nr: 1536996	
Decision Date: 08/28/15    Archive Date: 09/04/15

DOCKET NO.  08-11 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Jackson, Mississippi


THE ISSUES

1.  Whether the severance of service connection for bipolar disorder was proper.
 
2.  Entitlement to a rating in excess of 50 percent for bipolar disorder prior to June 1, 2012.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel



INTRODUCTION

The Veteran had active military service from to March 2003 to July 2003, and from January 2005 to June 2005.

This appeal to the Board of Veterans' Appeals (Board) arose from July 2007 and February 2012 rating decisions. 

In a July 2012 decision, the Board denied the Veteran's increased rating claim. The Veteran thereafter appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in January 2014, the Court granted a Joint Motion for Remand (JMR) filed by representatives for the Veteran and VA's General Counsel to vacate the Board's decision and remand the matter for readjudication in accordance with the JMR.

In May 2015, the Board remanded both claims on appeal to afford the Veteran a 
Board hearing before a Veterans Law Judge (VLJ), as requested in his May 2014 substantive appeal.

As regards the matter of representation, as noted in the prior remand, in March 2009, the Veteran filed an Appointment of Veterans Service Organization as Claimant's Representative (VA Form 21-22) appointing The American Legion as his power of attorney (POA). In May 2014, after certification of the appeal to the Board, The American Legion submitted a written statement to the RO revoking their representation of the Veteran; however, no motion showing good cause for withdrawal was submitted to the Board.  38 C.F.R. § 20.608(b)(2) (2015). Furthermore, in April 2015 and August 2015, The American Legion submitted argument on the Veteran's behalf, and the Veteran, himself, has not revoked The American Legion as his representative. Under these circumstances, the Board continues to recognize The American Legion as the Veteran's representative in this appeal. 

This appeal has been process utilizing the Veterans Benefits Management System (VBMS), a paperless , electronic claims processing system.  

For the reason expressed below, these claims are, again, being remanded to the RO.  VA will notify the Veteran when further action, on his part, is required.


REMAND

A remand by the Board confers on claimants, as a matter of law, the right to compliance with the remand orders. Stegall v. West, 11 Vet. App. 268, 271 (1998). It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand. 

As explained above, the claims on appeal were remanded to afford the Veteran a Board hearing.  However, the Veteran's electronic records fail to reflect that a Board hearing was conducted or scheduled for the Veteran before the appeal was returned to the Board. 

As the AOJ has failed to comply with the Board's prior remand directive, these matters must, again, be remanded for the requested hearing.  Stegall, supra.  See also 38 C.F.R. §§ 20.700,  20.704 (2015).  

Accordingly, these matters are hereby REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a VLJ. The Veteran and his representative should be notified in writing of the date, time, and location of the hearing. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).




